DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/715035 filed on February 26, 2021.

Response to Arguments
2.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 10-11 in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitations. 

	The Examiner replies that a new reference to teach the amended limitations.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7, 9-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebben et al. U.S. Patent Application Publication No. 2009/0243921 (herein as ‘Gebben’) and further in view of Park et al. U.S Patent No. 10,248,508 (herein .


As to claim 1 Gebben teaches a method for resolving inconsistencies in synchronized data among multiple computing devices, the method comprising, at a first computing device storing a first dataset that is associated with an event (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device. The event is collecting data for that device) 
receiving, from a second computing device, a second dataset that is associated with the event (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device, while a second device has a second set of one or more files that comprise the data needed/collected by that device, and a third device has a third set of one or more files, wherein a user of an office application might provide input through a user interface of the office application which is configured to extract the respective data needed by each device from a database and store that data in a file system that is accessible by the office application. The office application is seen as the second device. The data needed by the application is seen as the event);
receiving a request to present information associated with the event (Par. 0055 Gebben discloses displaying information in response to a change to the dataset);
Gebben does not teach but Park teaches in response to identifying (1) that the second dataset complements the first dataset relative to the event, (Col. 12 Lines 
and (2) that at least one inconsistency exists between respective data of the first and second sets datasets (Col. 12 Lines 65-67 and Col. 13 Lines 1-11 Park discloses differences are identified between the two portions of data from two data tables);
accessing a set of rules associated with the first and second datasets (Col. 3 Lines 30-36 Park discloses comparing data between two different tables in order to determine the data is accurate. Col. 13 Lines 16-25 Park discloses manually correcting data that is identified as inaccurate); 
wherein the set of rules includes at least two rules, (Col. 10 Lines 43-56 Park discloses identifying inaccurate data using rules.  The rules has priority such as when one rule for 70% fail rate is executed the 30% assertion rule may not be implemented). 
Gebben and Park are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Park, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to validate data in complex scenarios with large and diverse data set requirements (Col. 1 Lines 15-20 Park).
Gebben in combination with Park does not teach but Goldschmidt teaches dynamically reordering the at least two rules based on whether at least one condition associated with the request is satisfied to produce a modified set of rules, and adjusting the first and second datasets based on the modified set of rules (Par. 0060 Goldschmidt discloses the flow managers creating new set of priority rules when multiple rules conflict on the received data packets. Rules conflicting is seen as rules conflicting on at least one condition associated with the request is satisfied.  The new set of rules are applied to the given traffic flow);
Gebben and Goldschmidt are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Goldschmidt, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to allow for efficient flow of data and not waste resources (Par. 0008 Goldschmidt).
presenting the information associated with the event, wherein the information is associated with resolved data and the resolved data is formed based on the respective data of the first and second datasets that was adjusted (Col. 13 Lines 30-37 Park discloses storing the search results in response to a query and allowing the user to access and retrieve the search results).

As to claim 2 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 1.
In addition Gebben teaches further comprising in response to determining that there is no inconsistency between respective data, of the first and second sets datasets presenting the data associated with the event, wherein the data includes at least the first and second datasets (Par. 0063 Gebben discloses the system may be configured to disregard different data subsets that may be on various devices, and only to compare those subsets that are supposed to be consistent with each other).

As to claim 3 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 1.
In addition Gebben teaches wherein the first computing device receives the second dataset from a storage device that is accessible to the first and second computing devices (Par. 0041 and Fig.1 Gebben discloses data    is synchronized    by    establishing    communication between a    device    and the file system, wherein once communication has been established, one or more files from the appropriate set of local files are transferred to a device, where they are stored as corresponding device files, or vice-versa).

As to claim 4 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 1.
In addition Gebben teaches wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device, and the second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device (Par. 0036 and Fig.1 Gebben discloses the first device has a    first set of    one    or    more files that comprise   the data needed/collected by that device, while the second device has a second set of one or more files that comprise the data needed/collected by that device, and the third device has a third set of one or more files).


As to claim 5 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 1.
In addition Gebben teaches wherein the first dataset is stored at a first database, and the method further comprises: 
storing the second dataset at a second database that is different than the first database, wherein each of the first database and the second database include an application programming interface that controls access to the first and second dataset respectively (Par. 0040 and Fig.1 Gebben discloses the file system is configured with a directory' structure that establishes a separate directory' for each set of files. And the feature of D2 considering that one or more databases within the database server comprise a plurality of data files).


As to claim 7 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 5.
In addition Gebben teaches wherein, in response to receiving a modification request to alter the second dataset, the method further comprises: determining whether the second dataset was generated by the first computing device; and in response to determining that the second dataset was not generated by the first computing device: preventing the second dataset from being altered (Par. 0066 Gebben discloses receiving a request for a modification to a dataset. The stored data is seen as the second set of data. The data set is received to modify the data and when there are inconsistencies located the system removes the received dataset, which prevents the stored dataset from being modified).


As to claim 9 Gebben teaches at least one non-transitory computer readable storage medium configured to store instructions that, in response to being executed by at least one processor included in a first computing device that stores a first dataset that is associated with an event (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device);  
cause the first computing device to: carry out steps that include:
receiving, from a second computing device, a second dataset that is associated with the event; (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device, while a second device has a second set of one or more files that comprise the data needed/collected by that device, and a third device has a third set of one or more files, wherein a user of an office application might provide input through a user interface of the office application which is configured to extract the respective data needed by each device from a database and store that data in a file system that is accessible by the office application. The office application is seen as the second device. The data needed by the application is seen as the event);
receiving a request to present information associated with the event (Par. 0055 Gebben discloses displaying information in response to a change to the dataset);
Gebben does not teach but Park teaches in response to identifying (1) that the second dataset complements the first dataset relative to the event (Col. 12 Lines 45-55 Park discloses two set of data from two tables. The tables data are compared to ensure the tables are equivalent); 
and (2) that at least one inconsistency exists between respective data of the first and second sets datasets (Col. 12 Lines 65-67 and Col. 13 Lines 1-11 Park discloses differences are identified between the two portions of data from two data tables);
accessing a set of rules associated with the first and second datasets (Col. 3 Lines 30-36 Park discloses comparing data between two different tables in order to determine the data is accurate. Col. 13 Lines 16-25 Park discloses manually correcting data that is identified as inaccurate);
wherein the set of rules includes at least two rules (Col. 10 Lines 43-56 Park discloses identifying inaccurate data using rules.  The rules has priority such as when one rule for 70% fail rate is executed the 30% assertion rule may not be implemented). 
Gebben and Park are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Park, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to validate data in complex scenarios with large and diverse data set requirements (Col. 1 Lines 15-20 Park).
Gebben in combination with Park does not teach but Goldschmidt teaches dynamically reordering the at least two rules based on whether at least one condition associated with the request is satisfied to produce a modified set of rules, and adjusting the first and second datasets based on the modified set of rules (Par. 0060 Goldschmidt discloses the flow managers creating new set of priority rules when multiple rules conflict on the received data packets. Rules conflicting is seen as rules conflicting on at least one condition associated with the request is satisfied.  The new set of rules are applied to the given traffic flow);
Gebben and Goldschmidt are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Goldschmidt, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to allow for efficient flow of data and not waste resources (Par. 0008 Goldschmidt).
Park teaches and presenting the information associated with the event, wherein information is associated with the resolved data and the information is associated with resolved data and the resolved data is formed based on the respective data of the first and second datasets that was adjusted (Col. 13 Lines 30-37 Park discloses storing the search results in response to a query and allowing the user to access and retrieve the search results).

As to claim 10 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
In addition Gebben teaches wherein, the steps further include, in response to determining that there is no inconsistency between respective data, of the first and second sets datasets presenting the data associated with the event wherein the data includes at least the first and second datasets (Par. 0063 Gebben discloses the system may be configured to disregard different data subsets that may be on various devices, and only to compare those subsets that are supposed to be consistent with each other).

As to claim 11 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
In addition Gebben teaches wherein the first computing device, receive the second dataset from a storage device that is accessible to the first and the second computing devices (Par. 0036 and Fig.1 Gebben discloses the first device has a    first set of    one    or    more files that comprise   the data needed/collected by that device, while the second device has a second set of one or more files that comprise the data needed/collected by that device, and the third device has a third set of one or more files).

As to claim 12 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
In addition Gebben teaches wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device and the second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device (Par. 0040 and Fig.1 Gebben discloses the file system is configured with a directory' structure that establishes a separate directory' for each set of files. And the feature of D2 considering that one or more databases within the database server comprise a plurality of data files).


As to claim 15 Gebben teaches a first computing device configured to resolve inconsistencies in synchronized data among multiple computing devices, wherein the first computing device stores a first dataset that is associated with an event (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device. The event is collecting data for that device) 
and the first device comprises: 
At least one processor (Par. 0012 Gebben discloses a processor); 
And at least one memory storing instructions that, when executed by the at least one processor, cause the first computing device to: (Par. 0076 Gebben discloses a memory);
Receiving, from a second computing device, a second dataset that is associated with the event (Par. 34, 36, 39 and 53, Fig.1 Gebben discloses providing one or more survey devices, wherein a first device has a first set of one or more files that comprise the data needed/collected by that device, while a second device has a second set of one or more files that comprise the data needed/collected by that device, and a third device has a third set of one or more files, wherein a user of an office application might provide input through a user interface of the office application which is configured to extract the respective data needed by each device from a database and store that data in a file system that is accessible by the office application. The office application is seen as the second device. The data needed by the application is seen as the event);
Receive a request to present information associated with the event (Par. 0055 Gebben discloses displaying information in response to a change to the dataset);
Gebben does not teach but Park teaches  in response to identifying (1) that the stored dataset complements the first dataset relative to the event Col. 12 Lines 45-55 Park discloses two set of data from two tables. The tables data are compared to ensure the tables are equivalent);
and (2) that at least one inconsistency exists between respective data of the first and second sets datasets (Col. 12 Lines 65-67 and Col. 13 Lines 1-11 Park discloses differences are identified between the two portions of data from two data tables);
access a set of rules associated with the first and second datasets (Col. 3 Lines 30-36 Park discloses comparing data between two different tables in order to determine the data is accurate. Col. 13 Lines 16-25 Park discloses manually correcting data that is identified as inaccurate);
wherein the set of rules includes at least two rules (Col. 10 Lines 43-56 Park discloses identifying inaccurate data using rules.  The rules has priority such as when one rule for 70% fail rate is executed the 30% assertion rule may not be implemented). 
Gebben and Park are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Park, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to validate data in complex scenarios with large and diverse data set requirements (Col. 1 Lines 15-20 Park).
Gebben in combination with Park does not teach but Goldschmidt teaches dynamically reordering the at least two rules based on whether at least one condition associated with the request is satisfied to produce a modified set of rules, and adjusting the first and second datasets based on the modified set of rules (Par. 0060 Goldschmidt discloses the flow managers creating new set of priority rules when multiple rules conflict on the received data packets. Rules conflicting is seen as rules conflicting on at least one condition associated with the request is satisfied.  The new set of rules are applied to the given traffic flow);
Gebben and Goldschmidt are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Goldschmidt, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to make it easier to allow for efficient flow of data and not waste resources (Par. 0008 Goldschmidt).
Park teaches present the information associated with the event, wherein the information is associated with resolved data, and the resolved data is formed based on the respective data of the first and second datasets that was adjusted (Col. 13 Lines 30-37 Park discloses storing the search results in response to a query and allowing the user to access and retrieve the search results).

As to claim 16 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the at least one processor further causes the first computing device to, in response to determining that there is no inconsistency between respective data of the first and second sets datasets, present the data associated with the event, wherein the data includes at least the first and second datasets (Par. 0037 Gebben discloses device files that are particular to a specific device associated with a user. The different device files are seen the first and second database).

As to claim 17 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the first computing device receives the second dataset from storage device that is accessible to the first and second computing devices (Par. 0094 Gebben discloses storing the data in databases).

As to claim 18 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the first dataset is associated with a device identifier that indicates that the first dataset was generated by the first computing device and the database second dataset is associated with another device identifier that indicates that the second dataset was generated by the second computing device (Par. 0037 Gebben discloses device files that are particular to a specific device associated with a user. The different device files are seen the first and second database).


7.	Claims 6, 8, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebben et al. U.S. Patent Application Publication No. 2009/0243921 (herein as ‘Gebben’) in combination with Park et al. U.S Patent No. 10,248,508 (herein as ‘Park’), Goldschmidt et al. U.S. Patent Application Publication No. 2005/0278431 (herein as ‘Goldschmidt’) and further in view of Oliver et al. U.S. Patent Application Publication No. 2018/0210891 (herein as ‘Oliver’).


As to claim 6 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 5.
In addition Gebben teaches wherein, in response to receiving, from a different computing device, a second request to access the first dataset, the method further comprises: receiving an approval to grant the different computing device access to the first dataset; determining whether a specific subset of the first dataset that is accessible to the different computing device is restricted; and in response to determining that the specific subset is restricted: granting the different computing device access to the specific subset of the first dataset (Par. 0040 and Fig. 1 Gebben discloses that a file system is configured with a directory structure that establishes a separate directory' for each set of files, wherein each device will have a set of local files that correspond to device files needed by that device, and wherein specifically, the file system will store a first set of local files that correspond to a first set of device files on a first device, and so on and the feature of D2 considering that one or more databases within the database server comprise a plurality of data files, wherein an application may only access selected file groups or files);
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches preventing any other subsets of the first dataset from being accessible to the different computing device (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Choosing the last written value prevents the other data fields of the dataset from being accessed).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).



As to claim 8 Gebben in combination with Park and Goldschmidt teaches each and every limitation of claim 1.
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches wherein adjusting the respective data of one or more of the first and second datasets comprises: adjusting the respective data based on a respective weight that is assigned to the respective data (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).


As to claim 13 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches wherein, the first dataset is stored at a first database, and the steps further include: storing the second dataset at a second database that is different than the first database, wherein each of the first; database and the second database includes an application programming interface that controls access to the first and second datasets, respectively (Par. 0042 Oliver discloses the user makes changes to the first schematized data and the changes conflict changes made to the schematized data on a second device.  The conflicting changes is seen as inconsistency exists between the first and second data sets.  The first schematized data is seen as the first dataset. The second schematized data is seen as the second data set).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).


As to claim 14 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 9.
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches wherein the steps further include, in response to receiving, from a different computing device a second request to access the first dataset: receiving an approval to grant the different computing device access to the first dataset determining whether a specific subset of the first dataset that is accessible to the different computing device is restricted  (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Only the last written value is accessible).
And in response to determining that the specific subset is restricted: Granting the different computing device access to the specific subset of the first dataset and preventing any other subsets of the first dataset from being accessible to the different computing device (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Choosing the last written value prevents the other data fields of the dataset from being accessed).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).



As to claim 19 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the first dataset is stored at a first database, and the at least one processor further causes the first computing device to (Par. 0066 Gebben discloses the system identifies inconsistent files and therefore replaces the files. The update does not occur which is seen as prevent the other data being accessible to the application);
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches store the second dataset at a second database that is different than the first database, wherein each of the first database and the second database include an application programming interface that controls access to the first and second datasets, respectively (Par. 0042 Oliver discloses the user makes changes to the first schematized data and the changes conflict changes made to the schematized data on a second device.  The conflicting changes is seen as inconsistency exists between the first and second data sets.  The first schematized data is seen as the first dataset. The second schematized data is seen as the second data set).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).


As to claim 20 Gebben in combination with Goldschmidt and Park teaches each and every limitation of claim 15.
In addition Gebben teaches wherein the application is established at the computing device or another computing device (Fig. 1 and Par. 0031 Gebben discloses the office application at the system device);
Gebben in combination with Park and Goldschmidt does not teach but Oliver teaches first computing device to, in response to receiving, from a different computing device, a second request to access the first dataset: receive an approval to grant the different computing device access to the first dataset; determine whether a specific subset of the first dataset that is accessible to the different computing device is restricted (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Only the last written value is accessible); 
and in response to determining that the specific subset is restricted: grant the different computing device access to the specific subset of the first dataset, and prevent any other subsets of the first dataset from being accessible to the different computing device (Par. 0046 Oliver discloses the conflict resolution policy resolves the conflicting data by choosing to select the last written value for each data field. Choosing the last written value prevents the other data fields of the dataset from being accessed).
Gebben and Oliver are analogous art because they are in the same field of endeavor, conflict resolution. It would have been obvious to one of ordinary skill in the art, at the time of filing, to maintain consistent data of Gebben to include the conflict resolution of Oliver, to allow conflicts to be resolved based on rules defined in the data itself. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the need for separate code or rules to resolve the conflicts (Par. 0020 Oliver).


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  June 04, 2021Examiner, Art Unit 2159                     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159